IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PEDRO COLON,                              : No. 40 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
COURT OF COMMON PLEAS OF                  :
LEHIGH COUNTY,                            :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Application for Relief is DENIED.